DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7-10, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0112630 (Kuyler).
Regarding claim 1, Kuyler discloses an expandable interbody (212) comprising: a superior shell (214) having a proximal end (220) and a distal end (218), the superior shell defining a superior surface (222) extending from the proximal end to the distal end configured to engage an inferior surface of a first vertebral body (see paragraph [0081], e.g.), the superior shell further comprising a pair of side walls (see Fig. 10; opposing side walls including respective slots 236/238), wherein at least one side wall includes a first angled slot (236/238) extending distally and away from the superior surface along the side wall (see Figs. 7 and 10); an inferior shell (216) having a proximal end (220) and a distal end (218), the inferior shell defining an inferior surface (280) extending from the proximal end to the distal end configured to engage a superior surface of a second vertebral body (see paragraph [0086]), the inferior shell further comprising a pair of side walls (see Fig. 11; opposing side walls of the projection including slot 336), wherein at least one side wall includes a second angled slot (336) extending distally and away from the inferior surface along the side wall (see Fig. 11); and a control assembly (246/244) situated between the superior and inferior shells, the control assembly comprising interlocking proximal (244) and distal (320) cages (interlocked via adjustment screw 321) and an adjustment screw (321) defining a longitudinal axis (X8), the proximal cage comprising proximal and distal bores (see Figs. 7 and 9 and paragraph [0092]; housing 244 has proximal and distal bores to allow for passage of screw 321 both proximally and distally), the distal cage comprising a proximal bore (see Figs. 7 and 9 and paragraph [0092]; housing 320 has a proximal bore to allow for entry of screw 321 into housing 320), and the adjustment screw extending through the distal bore of the proximal cage (see Figs. 7 and 9); wherein a proximal portion of the proximal cage includes a pair of superior hinge points (see marked-up Fig. 10 below) about which the superior shell pivots and a pair of inferior hinge points (see marked-up Fig. 11 below) about which the inferior shell pivots; wherein the distal cage includes a first lateral projection (250/252) configured to engage the first angled slot and a second lateral projection (300) configured to engage the second angled slot; and wherein rotation of the adjustment screw causes the distal cage to translate along the longitudinal axis (see paragraphs [0092] and [0093] and Figs. 12-15), which in turn causes the respective distal ends of the superior and inferior shells to move apart from an unexpanded state to an expanded state (see paragraphs [0092] and [0093] and Figs. 12-15).
    PNG
    media_image1.png
    661
    1261
    media_image1.png
    Greyscale

Regarding claim 4, Kuyler discloses wherein the distal bore of the proximal cage is threaded (see Fig. 9 and paragraph [0092]), and wherein the adjustment screw threadingly engages the threaded distal bore of the proximal cage (see Fig. 9 and paragraph [0092]).
Regarding claim 5, Kuyler discloses wherein a distal end of the adjustment screw is configured to abut an inner surface on the distal end of the distal cage (see Figs. 7 and 9; distal end of screw 321 abuts an inner surface in a proximal bore at the distal end of distal cage 320).
Regarding claim 7, Kuyler discloses wherein the distal cage further comprises distal ramped surfaces (rounded ends of arms 250/252 and 300 in contact with curved surfaces of members 214 and 216, respectively) configured to slidingly engage respective ramp surfaces on the superior and inferior shells (see Figs. 7, 9, 12, 13, 15, and 16-18).
Regarding claim 8, Kuyler discloses wherein the distal cage further comprises a superior rounded surface (rounded ends of arms 250/252 in contact with member 214) and an inferior rounded surface (rounded ends of linkage 300 in contact with member 216) each configured to slidingly engage respective interior surfaces of the superior and inferior shells (see Figs. 7, 9, 12, 13, 15, and 16-18).
Regarding claim 9, Kuyler discloses wherein the superior and inferior rounded surfaces are rods (250/252/300) secured to the distal cage (secured via pin 262).
Regarding claim 10, Kuyler discloses wherein the rods serve as both the first and the second lateral projections of the distal cage (elements 250/252/300 are both the rods and lateral projections, see analysis of claims 1 and 9 above). 
Regarding claim 18, Kuyler discloses wherein in the unexpanded state, respective side walls of the superior and inferior shells contact each other to enclose the control assembly (see Figs 7, 9, and 17; side walls at distal end of each shell contact each other and partially enclose the control assembly; see also Figs. 1, 2, and 5 regarding similar interbody 12).
Regarding claim 19, Kuyler discloses wherein the respective distal ends of the superior and inferior shells are curved so as to enclose the distal end of the distal cage when the interbody is in the unexpanded state (see Figs 7, 9, and 17; distal ends of each shell are curved partially enclose the distal end of the distal cage; see also Figs. 1, 2, and 5 regarding similar interbody 12).
Regarding claim 20, Kuyler discloses wherein at least one of the superior shell, inferior shell, proximal cage, distal cage, and adjustment screw comprises a porous material (see paragraph [0053], interbody can be made from bone which is porous; see also paragraphs [0056], [0061], [0081], shells can be porous).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 102 as anticipated by Kuyler or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Kuyler in view of U.S. Patent Application Publication No. 2016/0166396 (McClintock).
Regarding claim 6, Kuyler appears to disclose wherein the distal cage further comprises a retention pin (see marked-up Fig. 9) configured to hold the adjustment screw in place longitudinally relative to the distal cage (see paragraph [0092]).

    PNG
    media_image2.png
    392
    572
    media_image2.png
    Greyscale

Alternatively, McClintock discloses an expandable interbody (100) comprising an adjustment screw (172) and a distal cage (176), wherein the distal cage comprises a retention pin (171) configured to hold the adjustment screw in place longitudinally relative to the distal cage (see paragraph [0071]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the distal cage of Kuyler to have a retention pin configured to hold the adjustment screw is place longitudinally relative to the distal cage in order to facilitate expansion of the interbody by using longitudinal movement of the screw to cause longitudinal movement of the distal cage (see Kuyler, paragraph [0092] and McClintock, paragraph [0077]).  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kuyler in view of U.S. Patent Application Publication No. 2008/0177275 (Wing).
Regarding claim 11, Kuyler wherein the rods comprise a material having a lower coefficient of friction than the material comprising the distal cage.  However, Wing discloses an interbody instrument (10) wherein a wedge (50) that slidingly engages arms (15/20) of the instrument may have a low coefficient of friction to facilitate sliding of the wedge relative to the arms (see paragraph [0044]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the rods of Kuyler to have a lower coefficient of friction that material comprising the distal cage in order to facilitate sliding engagement of the rods with the shells.  
Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuyler in view of U.S. Patent Application Publication No. 2018/0125671 (Bernard).
Regarding claims 12 and 14-17, Kuyler fails to disclose further comprising deployable superior and/or inferior retention prongs configured to deploy when the expandable interbody is transitioned from the unexpanded state to the expanded state (claim 12), but does disclose wherein the distal cage further comprises a superior rounded surface (rounded ends of arms 250/252 in contact with member 214) and an inferior rounded surface (rounded ends of linkage 300 in contact with member 216) each configured to slidingly engage respective interior surfaces of the superior and inferior shells (see Figs. 7, 9, 12, 13, 15, and 16-18), wherein the superior and inferior rounded surfaces are rods (250/252/300) secured to the distal cage (secured via pin 262) (claim 17).  However, Bernard discloses an expandable interbody (1) including deployable superior and/or inferior retention prongs (31) configured to deploy when the expandable interbody is transitioned from the unexpanded state (see Fig. 2D) to the expanded state (see Fig 2E) (see paragraph [0076]) (claim 12); wherein a superior shell (upper body 20) comprises a superior opening (openings for prongs 31, see Figs. 2B and 2D) in the superior surface toward a distal end of the superior shell, the superior opening configured to allow the deployable superior retention prong to pass there through when deployed (see Figs. 2B-2E and paragraph [0076]), and wherein an inferior shell (lower body 20) comprises an inferior opening (openings for prongs 31, see Figs. 2B and 2D) in the inferior surface toward a distal end of the inferior shell, the inferior opening configured to allow the deployable inferior retention prong to pass there through when deployed (see Figs. 2B-2E and paragraph [0076]) (claim 14); wherein the superior and/or inferior retention prongs are rotatably connected to a distal cage (151) of a control assembly (see Figs. 2B-2E and paragraph [0076]) (claim 15); wherein translation of the distal cage along a longitudinal axis causes the superior and/or inferior retention prongs to deploy or retract (see paragraph [0076]) (claim 16); and wherein the superior and/or inferior retention prongs are attached to respective rods (151) of the distal cage.  It would be obvious to modify the interbody of Kuyler to include deployable retention prongs attached to rods of the distal cage as suggested by Bernard in order to facilitate anchoring of the interbody to adjacent vertebrae (see Bernard, paragraph [0076]).
Regarding claim 13, Kuyler discloses transitioning the interbody from an expanded state to an unexpanded state (see paragraphs [0092] and [0094]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the superior and/or inferior retention prongs of Kuyler in view of Bernard be configured to retract when the expandable interbody is transitioned from the expanded state to the unexpanded state in order to allow for complete contraction of the interbody back to an original, collapsed state without the prongs remaining stuck in a deployed position.
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the references disclose related expandable vertebral interbody implants.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773